                Case 19-32713 Document 671 Filed in TXSB on 09/19/19 Page 1 of 3



                                  UNITED STATES BANKRUPTCY COURT
                                    SOUTHERN DISTRICT OF TEXAS
                                          HOUSTON DIVISION

                                                                 )
       In re:                                                    )    Chapter 11
                                                                 )
       BRISTOW GROUP INC., et al.,1                              )    Case No. 19-32713 (DRJ)
                                                                 )
                                         Debtors.                )    Jointly Administered
                                                                 )

            NOTICE OF (I) RESCHEDULED COMBINED HEARING TO CONSIDER
            COMFIRMATION OF JOINT CHAPTER 11 PLAN AND APPROVAL OF
          DISCLOSURE STATEMENT RELATED THERETO AND (II) RESCHEDULED
            HEARING REGARDING MOTION TO APPOINT EQUITY COMMITTEE

                       [RELATES TO DOCKET NOS. 233, 498, 499, 574, 575, 589, 590 AND 599]

                PLEASE TAKE NOTICE that the hearing to consider (i) confirmation of the Amended

Joint Chapter 11 Plan of Reorganization of Bristow Group Inc. and Its Debtor Affiliates, as Modified

[Docket No. 589] and (ii) approve the adequacy of the Amended Disclosure Statement for the Amended

Joint Chapter 11 Plan of Reorganization of Bristow Group Inc. and Its Debtor Affiliates, as Modified

[Docket No. 590] previously scheduled for October 3, 2019, at 1:00 p.m. (prevailing Central Time),

before the Honorable David R. Jones, United States Bankruptcy Judge, Courtroom 400, 515 Rusk

Street, Houston, Texas 77002, has been rescheduled to October 3, 2019, at 9:00 a.m. (prevailing

Central Time).

                PLEASE TAKE FURTHER NOTICE that the hearing on Expedited Motion to Appoint

   an Official Committee of Equity Security Holders for Debtor Bristow Group, Inc. [Docket No. 233]

   previously scheduled for October 1, 2019, at 2:00 p.m. (prevailing Central Time), before the


   1
       The Debtors in these chapter 11 cases, along with the last four digits of each debtor’s federal tax identification
       number, are: Bristow Group Inc. (9819), BHNA Holdings Inc. (8862), Bristow Alaska Inc. (8121), Bristow
       Helicopters Inc. (8733), Bristow U.S. Leasing LLC (2451), Bristow U.S. LLC (2904), BriLog Leasing Ltd. (9764),
       and Bristow Equipment Leasing Ltd. (9303). The corporate headquarters and the mailing address for the Debtors
       listed above is 2103 City West Blvd., 4th Floor, Houston, Texas 77042.
         Case 19-32713 Document 671 Filed in TXSB on 09/19/19 Page 2 of 3



Honorable David R. Jones, United States Bankruptcy Judge, Courtroom 400, 515 Rusk Street,

Houston, Texas 77002, has been rescheduled to October 3, 2019, at 9:00 a.m. (prevailing Central

Time).

         PLEASE TAKE FURTHER NOTICE that copies of all documents filed in these chapter

11 cases are available free of charge by visiting https://cases.primeclerk.com/Bristow or by calling

(844) 627-6967. You may also obtain copies of any pleadings by visiting the Court’s website at

https://ecf.txsb.uscourts.gov in accordance with the procedures and fees set forth therein.

                               [Remainder intentionally left blank]




                                                 2
        Case 19-32713 Document 671 Filed in TXSB on 09/19/19 Page 3 of 3



Dated: September 19, 2019

Respectfully submitted,

BAKER BOTTS L.L.P.                             WACHTELL, LIPTON, ROSEN & KATZ

/s/ Omar J. Alaniz
James R. Prince, State Bar No. 00784791        Richard G. Mason (pro hac vice)
Omar J. Alaniz, State Bar No. 24040402         Amy R. Wolf (pro hac vice)
Kevin Chiu, State Bar No. 24109723             WACHTELL, LIPTON, ROSEN & KATZ
BAKER BOTTS L.L.P.                             51 West 52nd Street
2001 Ross Avenue, Suite 900                    New York, New York 10019
Dallas, Texas 75201-2980                       Telephone: (212) 403-1000
Telephone: (214) 953-6500                      Facsimile: (212) 403-2000
Facsimile: (214) 953-6503                      Email: rgmason@wlrk.com
Email: jim.prince@bakerbotts.com                      arwolf@wlrk.com
        omar.alaniz@bakerbotts.com
        kevin.chiu@bakerbotts.com
                                               Co-Counsel to the Debtors and Debtors in
                                               Possession
-and-


Emanuel C. Grillo (pro hac vice)
Chris Newcomb. (pro hac vice)
BAKER BOTTS L.L.P.
30 Rockefeller Plaza
New York, New York 10112-4498
Telephone: (212) 408-2500
Facsimile: (212) 408-2501
Email: emanuel.grillo@bakerbotts.com
       chris.newcomb@bakerbotts.com


Co-Counsel to the Debtors and Debtors in
Possession




                                           3
